--------------------------------------------------------------------------------

Exhibit 10.1

 
SETTLEMENT AGREEMENT AND MUTUAL RELEASE




This Settlement Agreement and Mutual Release of All Claims (the “Agreement”) is
made and entered into this 21st day of May, 2009, by the following parties (the
“Parties”):
 
The “Releasors”: MedCom USA, Inc. (“MedCom”); Card Activation Technologies, Inc.
(“Card”); and Robert Kite, William Bednarski, Michael Malet, John Boesel, and
Phil Wyatt (collectively, the “Shareholder Plaintiffs”); AND
 
The “Releasees”:  Michael De La Garza (“De La Garza”); Robin De La Garza
(together, with De La Garza, “the De La Garzas”) ; PayMed USA, LLC (“PayMed”);
and Absolute Medical Software Systems, LLC (“Absolute”).
 
RECITALS


A.  MedCom and the Shareholder Plaintiffs filed a Complaint against De La Garza
in the Superior Court, County of Maricopa, State of Arizona, Cause No.
CV-2009-011194, which sought declaratory and injunctive relief against De La
Garza based on allegations that he had been acting as President and as a
Director of MedCom without lawful authority (the "Complaint" or "Lawsuit").
 
B.  The De La Garzas claim to have entered into an Asset Purchase Agreement with
MedCom on or about September 21, 2008, as well as other agreements related to
their relationship with MedCom or Card and/or the sale of their ownership
interests in Absolute and PayMed to MedCom (collectively the “Asset Purchase
Agreement”).
 
C.  The Parties to this Agreement desire to enter into this Agreement in order
to provide for certain payments, covenants, and other Terms and Conditions
identified herein, in full settlement and discharge of all claims which are or
might have been the subject of the Lawsuit, claims related thereto, claims
arising out of or related to the Asset Purchase Agreement and related documents,
and all disputes between them regarding the corporate operations and governance
of MedCom and Card, as set forth herein.
 
D.  The parties acknowledge that this Agreement is without any acknowledgement
of fault by any party.  It is agreed that the resolution set forth in this
document reflects a disposition of disputed claims.  The parties agree that the
promises made within this agreement, including the payment of any amounts, will
not constitute and admission of liability.

 
 

--------------------------------------------------------------------------------

 

AGREEMENT


WHEREAS, the Parties acknowledge the risks and expenses of further litigation
and have now reached an agreement for the settlement and mutual release of all
such claims on the Terms and Conditions described below, herein.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, it is mutually agreed as follows:
 

 
1.
Mutual Release and Discharge.



1.1.  In consideration of the payments, covenants, consideration, and Terms and
Conditions set forth herein this Agreement, the sufficiency of which is hereby
acknowledged, Releasors and each of them, for themselves and their successors
and assigns, and any and all others claiming through them or on their behalf,
hereby completely release, acquit and forever discharge Releasees and each of
them of and from any and all claims, demands, obligations, actions, causes of
action, rights, damages, costs, losses of services, expenses and compensation of
any nature whatsoever, whether based in tort, contract, or other theories of
recovery, and whether for compensatory or punitive damages or for declaratory or
injunctive relief, whether known or unknown, past or present or suspected or
unsuspected, which were raised or might have been raised in connection with the
Litigation or in any way relate to or arise out of the facts or circumstances
alleged within the pleadings of the litigation, or which relate to or arise out
of the Asset Purchase Agreement and related documents, or which arise out of or
relate to the corporate operations and governance of MedCom and Card.  This
Agreement shall be fully binding and a complete settlement between Releasors and
Releasees of all claims by Releasors, except as set forth herein in paragraphs
2.4 and 2.6.
 
1.2.  In consideration of the payments, covenants, consideration, and Terms and
Conditions set forth herein this Agreement, the sufficiency of which is hereby
acknowledged, Releasees and each of them, for themselves and their successors
and assigns, and any and all others claiming through them or on their behalf,
hereby completely release, acquit and forever discharge Releasors and each of
them of and from any and all claims, demands, obligations, actions, causes of
action, rights, damages, costs, losses of services, expenses and compensation of
any nature whatsoever, whether based in tort, contract, or other theories of
recovery, and whether for compensatory or punitive damages or for declaratory or
injunctive relief, whether known or unknown, past or present or suspected or
unsuspected, which were raised or might have been raised in connection with the
Litigation or in any way relate to or arise out of the facts or circumstances
alleged within the pleadings of the litigation, or which relate to or arise out
of the Asset Purchase Agreement and related documents, or which arise out of or
relate to the corporate operations and governance of MedCom, Card, Paymed or
Absolute or arise out of or relate to De La Garza’s employment with MedCom or
Card.    This Agreement shall be fully binding and a complete settlement between
Releasees and Releasors of all claims by Releasees, except as set forth in
paragraph 2.4.

 
2

--------------------------------------------------------------------------------

 

 
2.
Terms and Conditions.



2.1.  Resignation by De La Garza.  For the avoidance of doubt, De La Garza will
resign from the Boards of Directors of MedCom and Card and as President and
Chief Executive Officer of MedCom and Card.   Kite will be Chief Executive
Officer of MedCom and Card and will continue as Director and Chairman of the
Board of MedCom and Card. 


2.2.  Unraveling of the Asset Purchase Agreement and All Related Documents and
Agreements.  Simultaneous with the execution of this Agreement, the Parties will
unravel the Asset Purchase Agreement and all related documents and
agreements.  Ownership of PayMed and Absolute will immediately return to the De
La Garzas upon execution of this Agreement.  The De La Garzas will, immediately
upon execution of this Agreement, return all shares of MedCom and Card owned by
them, or either of them, which consist in the aggregate of 6,000,000 shares of
MedCom and 3,000,000 shares of Card, except that De La Garza will temporarily
retain control of certain shares of MedCom and Card, in the amounts of 6,000,000
shares of MedCom and 3,000,000 shares of Card (collectively the “Temporary
Shares”), as security for payment and performance by MedCom as set forth herein
(as a sign of good faith, the De La Garzas hereby forfeit 2 million shares of
Card not yet received under the Asset Purchase Agreement).  De La Garza will
return his Temporary Shares when either (1) De La Garza has been paid any funds
as provided in paragraph 2.4 herein, in which case he will immediately return
Temporary Shares of Card and MedCom in a ratio commensurate with the amount of
payment (with Card shares to be returned first, and MedCom shares to be returned
once all Card shares are returned), or (2) De La Garza receives bonuses as
outlined in paragraph 2.3 herein, in which case he will return Temporary Shares
as outlined in that paragraph.


2.3.  New Position with MedCom, Salary and Compensation.  De La Garza will work
as a Chief Operating Officer (“COO”) of MedCom at a base salary of $1.00 per
year for 1 year.  However, De La Garza may take no action to and will have no
authority to bind MedCom to any obligation without the advance written approval
of MedCom’s Board of Directors.  At the sole discretion of the Board of
Directors of MedCom, De La Garza will be eligible for a bonus of up to
$1,000,000 for the period he is COO, which may be paid periodically and at any
time and in the sole discretion of MedCom’s Board of Directors.  At or before
the time he is paid any bonus amount, De La Garza shall return Temporary Shares
of Card and/or MedCom in a value equal to the bonus he is paid.  For purposes of
this provision, Temporary Shares of MedCom and Card will be valued at $0.04545
per share.  Temporary Shares of Card will be returned first.  Temporary Shares
of MedCom will be returned once all Temporary Shares of Card are returned.  So,
for example, if De La Garza is paid an initial periodic bonus of $100,000, he
will return 2,200,220 Temporary Shares of Card (100,000 / .04545) at or before
the time he is paid the bonus.  As another example, if De La Garza’s initial
periodic bonus is $300,000, he will return 3,000,000 Temporary Shares of Card
and 3,600,660 Temporary Shares of MedCom (300,000 / .04545 = 6,600,660 total
shares) at or before the time he is paid his bonus.

 
3

--------------------------------------------------------------------------------

 

Notwithstanding any other provisions in this Agreement, if De La Garza stops
working for MedCom for any reason, due to health, death, termination,
resignation, or otherwise, MedCom will have an option for 18 months to purchase
any remaining Temporary Shares of MedCom and/or Card still owned by De La Garza
at an option price of $0.04545 per share.  In order to keep this option open, De
La Garza agrees not to sell or otherwise transfer any of his shares of MedCom or
Card for 18 months, other than to MedCom or Card as provided in this Agreement.


2.4.  Expense Reimbursement.  MedCom will reimburse De La Garza for certain
MedCom expenses of De La Garza or amounts owed by MedCom to De La Garza, in
reasonable amounts, up to the following limits, upon full documentation.
verification and justification of these expenses or amounts sufficient to
satisfy MedCom’s Board of Directors, in its sole discretion:


(a) Travel expenses:  $37,000
(b) Attorneys fees:  $70,000
(c) Absolute Medical Software Systems leases: $165,276.00
(d) Balance of unpaid salary from September 21, 2008, through May 15, 2009,
based on (1) stock remuneration from September 21, 2008 through February 12,
2009, in an amount of 100,000 shares of MedCom stock per month; and (2) salary
at a rate of $250,000 per year from February 12, 2009 until May 15, 2009.


These expenses and amounts owed will be paid down by a minimum  of 50% within
six (6) months of the date of the execution of this Agreement.  In the event of
a default on these payments, De La Garza shall retain his Temporary Shares in
both MedCom and Card, except those Temporary Shares returned in accordance with
paragraph 2.3. or 2.4., which will constitute payment in full for the expenses
and amounts owed as outlined in this paragraph.


An accounting will be done within 90 days of the date of this Agreement and the
amount of these expenses and amounts owed will be offset or reduced by any
amounts by which De La Garza, Paymed or Absolute were enriched by MedCom or
Card, and increased by any amounts by which MedCom or Card were enriched by
Paymed or Absolute, which enrichments shall include, but are not limited to,
enrichment resulting from payments to employees of Paymed or Absolute in Texas
that were paid by MedCom, programming fees for Paymed and Absolute paid by
MedCom, any other debts or expenses of Absolute or Paymed paid by MedCom or Card
or taken on by MedCom or Card, any unpaid loans made by MedCom and/or Card to
Paymed and/or Absolute, any debts or expenses of MedCom or Card paid by Absolute
or Paymed, any unpaid loans made by Paymed and/or Absolute to MedCom and/or
Card, and the revenue from any customers of MedCom that were transferred or
moved to Paymed or Absolute.   However, the amount by which the expenses and
amounts owed to De La Garza under this paragraph may be increased as a result of
enrichment(s) to MedCom or Card by Paymed or Absolute, if any, is capped at a
total of $20,000.  Paymed, Absolute and De La Garza release, acquit and
discharge MedCom and Card from any obligation to reimburse or repay or
compensate Absolute, Paymed or De La Garza for any enrichments conveyed on
MedCom or Card, including, but not limited to, any unpaid loans, expenses paid,
or debts paid, to the extent the total of such enrichments exceeds the sum of
$20,000. The parties understand, based on the representations of De La Garza,
that the amount by which MedCom and Card were enriched by Paymed and Absolute is
also less than $20,000.

 
4

--------------------------------------------------------------------------------

 

Except as set forth above in this paragraph 2.4, for the sake of clarity, Paymed
and Absolute, for themselves and their successors and assigns, and any and all
others claiming through them or on their behalf,  completely release, acquit and
forever discharge MedCom from any and all debts, liabilities or other
obligations allegedly owed by MedCom to PayMed and/or Absolute, including those
alleged in the involuntary bankruptcy proceeding involving MedCom, which is
currently pending in the United States Bankruptcy Court for the District of
Arizona, Case No. 2:09-bk-08104 (the “Bankruptcy Proceeding”), including, but
not limited to, a supposed MedCom debt of $51,000 related to a “line of credit”
and a supposed MedCom debt of $350,000 related to a “licensing
payable.”   Paymed and Absolute will withdraw as petitioning creditors in the
Bankruptcy Proceeding, and Paymed, Absolute and De La Garza agree that they will
refrain from filing or joining in any involuntary bankruptcy proceeding against
MedCom for a period of at least 1 year from the date of this Agreement.


Except as otherwise provided for herein, all existing contracts, loans,
agreements or leases between Absolute and/or Paymed, on the one hand, and MedCom
and/or Card, on the other hand, are deemed null and void.


2.5.  Non-Solicitation Agreement.  De La Garza, MedCom, Paymed and Absolute (the
“Non-Solicitation Parties”) hereby enter into a joint non-solicitation agreement
as follows:


2.5.1.  Any and all previous MedCom accounts, contracts, agreements,
instruments, property, business, or customers that have been transferred,
extended, or moved to, or renewed into, Paymed or Absolute will be immediately
returned to MedCom by De La Garza, Paymed and/or Absolute.


2.5.2.  Non-Solicitation of Employees:  During the “Restricted Term” (as defined
herein) each Non-Solicitation Party will not, either directly or indirectly,
solicit for employment, hire, or cause or assist others to solicit for
employment or hire any person who, as of the date of the execution of this
Agreement was employed by another Non-Solicitation Party.


2.5.3  Non-Solicitation of Customers:  During the “Restricted Term” (as defined
herein) each Non-Solicitation Party will not, either directly or indirectly,
have any contact with any customer of any other Non-Solicitation Party for the
purpose of providing services (including, but not limited to, calling upon,
meeting with, or communicating with the customer; providing any information,
advice, support or knowledge regarding the customer; or providing “Confidential
Information” (as defined herein) for himself/herself, or as an employee, agent,
independent contractor, or in any other business relationship.  The term
“Customer” is understood to be defined broadly to include (among others and
without limitation) any individual, entity, or association who currently pays,
has paid, or is under a promise, obligation, agreement, or contract to pay any
Non-Solicitation Party for products, programs, or services.

 
5

--------------------------------------------------------------------------------

 

2.5.4.  “Confidential Information” means all information (whether acquired prior
or subsequent to the date hereof) identified as proprietary, business,
confidential, or secret, or which, from the circumstances, in good faith and
good conscience, ought to be treated as proprietary, confidential, or secret
including, but not limited to, information relating to research; product plans;
products; services; software; developments; inventions; processes; formulas;
technology; designs; drawings; engineering; hardware configuration information;
marketing, finances; advertising, pricing information and strategies; market
studies; staffing and pay information and policies, including bonus and
incentive pay structures; franchise or distribution agreements and arrangements;
price lists; computer programs and software; customer lists and customers; and
any other information concerning a Non-Solicitation Party’s business or
operations or any of its customers, employees, shareholders, investors and
business associates.


2.5.5.  “Restricted Period.  The Restricted Period for purposes of this
provision shall be one (1) year from the date of the execution of this
Agreement; except that if a court or arbitrator finds that a one (1) year
Restricted Period is not reasonably necessary to protect legitimate business
interests of the Non-Solicitation Parties, the Restricted Period shall be nine
(9) months from the date of the execution of this Agreement, and except that if
a court or arbitrator finds that a nine (9) month Restricted Period is not
reasonably necessary to protect legitimate business interests of the
Non-Solicitation Parties, the Restricted Period shall be six (6) months from the
date of the execution of this Agreement.


2.6.  Representations and Warranties by De La Garza.  De La Garza, on behalf of
himself, Paymed and Absolute, represents and warrants as follows:


MedCom and Card bank accounts are located at M & I Thunderbird Bank, Account
#XXXXXXXXXX, Account # XXXXXXXXXX, and Account #XXXXXXXXXX.  Also there are two
bank accounts at Bank of America, Account # XXXXXXXXXXXX, and Account
#XXXXXXXXXXXX.  Other than accounts opened within the past 30 days by Kite and
Bednarski, MedCom and Card have no other bank accounts.  There have been no
debts incurred or contracts entered into by MedCom or Card since January 22,
2009, except for Pamela Thompson’s purported employment agreement with
MedCom.  Any and all payments using MedCom’s and/or Card’s funds since January
22, 2009, were for a legitimate business expenses of MedCom and/or Card.


Notwithstanding any language herein regarding the release, acquittal or
discharge of claims by Releasors identified herein, if MedCom or Card discover
that, since January 22, 2009, MedCom or Card funds were used for other than
legitimate MedCom or Card business purposes, or if MedCom or Card face any
obligation, liability or claim as a result of a debt, agreement or contract
entered into between January 22, 2009 and the present that is undisclosed in
this paragraph, or face any other liability, obligation or claim as a result of
any intentional or grossly negligent conduct by De La Garza acting in his role
as a director or officer of MedCom and/or Card, then De la Garza will reimburse
and indemnify MedCom and/or Card for any such amounts, liabilities, obligations
or claims

 
6

--------------------------------------------------------------------------------

 

2.7.  Non-Disparagement.  The parties agree to refrain from disparaging one
another.


 
3.
Additional Representations, Warranties, and Conditions.



3.1. General Release.  The parties hereby acknowledge and agree that the
Releases set forth above are general releases and expressly waive and assume the
risk of any and all claims which exist as of this date, but of which the Parties
do not know or suspect to exist, whether through ignorance, oversight, error,
negligence, gross negligence or otherwise, and which, if known, would materially
affect any Party’s decision to enter into this Agreement, except as provided in
Section 2.6 above.


3.2.  Duty of Cooperation.  Each Party agrees to cooperate fully and to execute
and/or authorize its counsel to execute all such further documents as shall be
necessary or helpful to carry out the provisions of this Agreement, and to take
all additional actions which may be necessary or appropriate to give full force
and effect to the terms and intent of this Agreement, including (among others
and without limitation) the filing, submission, and/or delivery of documents to
any court, governing body or bank.


Upon execution of this Agreement by all Parties, counsel for MedCom shall
prepare and file a Stipulation for Dismissal With Prejudice pertaining to all
claims made against De La Garza in the Lawsuit, along with a proposed Order of
Dismissal With Prejudice for execution by the Court.


3.3.  Entire Agreement and Successors in Interest.  This Agreement contains the
entire, single, integrated Agreement between Releasors and Releasees with regard
to the matters set forth herein and shall be binding upon and inure to the
benefit of the executors, administrators, affiliates, representatives, heirs,
successors, and assigns of each.  The parties to this Agreement acknowledge and
agree that no promise, inducement, agreement, or other representation has been
offered, made, or relied upon except as set forth in this Agreement.  This
Agreement supersedes and prior agreements, written or oral, regarding the
subject hereof.


3.4.  Representation of Comprehension of Document.  By entering into this
Agreement, the Parties represent that they have relied upon the legal advice of
their attorneys, who are the attorneys of their own choice, and that the terms
of this Agreement have been completely read by them and explained to them by
their attorneys, and that those terms are fully understood and voluntarily
accepted by all Parties.

 
7

--------------------------------------------------------------------------------

 

3.5  Governing Law.  This Agreement shall be construed, governed, and
interpreted in accordance with and pursuant to the laws of the State of Arizona.


3.6.   Effectiveness.  This Agreement shall become effective following its
execution by the Parties, subject to the condition set forth below in Section
3.16.  This Agreement may be executed in counterparts and the executed signature
pages may be exchanged by facsimile or electronically.  Each counterpart shall
be deemed an original and all taken together shall constitute one and the same
instrument.  If executed in counterparts, the counterpart signature pages may
all be attached to one document, which shall constitute the original signed
document.


3.7.  Authority to Execute.  The Parties hereby warrant that there are no other
persons or entities from whom releases should be obtained for any of the rights,
claims, liens, demands, and/or causes of action that they are releasing
herein.  Each Party represents and warrants that it owns all rights, title, and
interest to any and all claims, causes of action, demands, and indebtedness
under this Agreement.


3.8.  Construction.  Nothing in this Agreement is intended to be, or should be
construed as, an admission by any of the Parties of liability, error, omissions,
wrongdoing, misconduct, breach of duty, or violation of law.


3.9.  Drafting Party.  It is the intent of the Parties hereto that no part of
this Agreement be construed for or against any of the Parties and that any
statute or rule of construction stating or inferring that ambiguities are to be
resolved against the drafting party(ies) shall not be employed in the
interpretation of this Agreement.  The Parties further represent and state that
each Party and/or its counsel participated in the drafting of this Agreement and
has been given a full and fair opportunity to review the Agreement before
execution.


3.10.  Capacity to Execute Agreement. Each Party hereby represents and warrants,
by and through its authorized representative, undersigned, that it has the legal
capacity and right and authority to enter into this Agreement and to receive the
settlement amount specified above; that no other person or entity has or has had
any interest in the claims, rights, causes of action, and/or demands released
herein; and that it has not sold, assigned, transferred, conveyed, or otherwise
disposed of any of the claims, rights, causes of actions, and/or demands
referred to and/or released herein this Agreement.  Each Party understands and
agrees that this Agreement shall be binding upon themselves or itself and their
past, present, and future predecessors, successors, subsidiaries, and affiliated
companies, representatives, agents, attorneys, agencies, departments,
entities, and/or assignees.

 
8

--------------------------------------------------------------------------------

 

3.11.  Enforceability. If any provision of this Agreement is found to be
unenforceable and/or is stricken, the remaining provisions hereof shall,
nevertheless, be carried into effect.


3.12.  Rule 408.   If this Agreement does not become effective for any reason,
it shall be deemed negotiation for settlement purposes only and will not be
admissible in evidence or usable for any purpose whatsoever.


3.13.  Warranty.  Each party hereby warrants and represents that he or it has
not transferred, conveyed, pledged, assigned or made any other disposition of
the claimed rights, interest, demands, actions, or causes of action,
obligations, or any other matter covered by this Agreement.


3.14.  Defense to Future Suits.  This Agreement may be pleaded as a full and
complete defense to any action, suit or other proceeding which may be
instituted, prosecuted or attempted for, upon, or in respect of any of the
claims released hereby.  The parties agree that any such proceeding would cause
irreparable injury to the party against whom it is brought and that any court of
competent jurisdiction may enter an injunction restraining prosecution thereof.
 
3.15.  Amendments.  Any amendment to this Agreement shall be void unless made in
writing and signed by all parties or their representatives.


3.16.  Effectiveness Dependent Upon Bankruptcy Court Action.  Notwithstanding
any other provision in this Agreement, due to the pending Bankruptcy Proceeding,
this Agreement and all of its provisions will only become final and effective
upon a final, non-appealable Order from the Bankruptcy Court in the Bankruptcy
Proceeding either (1) approving of this Agreement, or (2) dismissing the
Bankruptcy Proceeding.

 
9

--------------------------------------------------------------------------------

 


WITNESS OUR HANDS on this 27th  day of May, 2009.



 
/s/ Michael De La Garza
 
Michael De La Garza







STATE OF ARIZONA            )
                                                    ) ss.
County of Maricopa                )



On this ____ day of _______________, 2009, personally appeared MICHAEL DE LA
GARZA known to me to be the person whose name is subscribed on the foregoing
Agreement, and acknowledged to me that he read and understood the same and he
executed the same for the purpose and consideration and in the capacities
therein expressed.



 
 
 
Notary Public



My Commission Expires:
 
 
 


 
10

--------------------------------------------------------------------------------

 

WITNESS OUR HANDS on this 27th day of May, 2009.



 
Absolute Medical Software Systems, LLC &
 
PayMed USA, LLC
     
/s/ Michael De La Garza
 
By Michael De La Garza,
     
Member







STATE OF ARIZONA            )
                                                    ) ss.
County of Maricopa                )




On this ____ day of _______________, 2009, personally appeared MICHAEL DE LA
GARZA known to me to be the person whose name is subscribed on the foregoing
Agreement, and acknowledged to me that he read and understood the same and he
executed the same for the purpose and consideration and in the capacities
therein expressed.



 
 
 
Notary Public



My Commission Expires:
 
 
 


 
11

--------------------------------------------------------------------------------

 

WITNESS OUR HANDS on this 27th day of May, 2009.



 
/s/ Robert Kite
 
Robert Kite









STATE OF ARIZONA            )
                                                    ) ss.
County of Maricopa                )




On this ____ day of _______________, 2009, personally appeared ROBERT KITE known
to me to be the person whose name is subscribed on the foregoing Agreement, and
acknowledged to me that he read and understood the same and he executed the same
for the purpose and consideration and in the capacities therein expressed.



 
 
 
Notary Public



My Commission Expires:
 
 
 


 
12

--------------------------------------------------------------------------------

 

WITNESS OUR HANDS on this 27th day of May, 2009.



 
MedCom USA, Inc. &
 
Card Activation Technologies, Inc.
 
/s/ Robert Kite
 
By Robert Kite, Director and Chairman of the Board of Directors of MedCom USA,
Inc. & Sole Director and Chairman of the Board of Card Activation Technologies,
Inc.



 


STATE OF ARIZONA            )
                                                    ) ss.
County of Maricopa                )




On this ____ day of _______________, 2009, personally appeared ROBERT KITE known
to me to be the person whose name is subscribed on the foregoing Agreement, and
acknowledged to me that he read and understood the same and he executed the same
for the purpose and consideration and in the capacities therein expressed.



 
 
 
Notary Public



My Commission Expires:
 
 
 


 
13

--------------------------------------------------------------------------------

 

WITNESS OUR HANDS on this 2nd day of June, 2009.


 
MedCom USA, Inc.
 
/s/ William Williams
 
By William Williams, Director of MedCom USA, Inc.

 




STATE OF _______               )
                                                    ) ss.
County of ________              )
 
On this ____ day of _______________, 2009, personally appeared WILLIAM WILLIAMS
known to me to be the person whose name is subscribed on the foregoing
Agreement, and acknowledged to me that he read and understood the same and he
executed the same for the purpose and consideration and in the capacities
therein expressed.



 
 
 
Notary Public



My Commission Expires:
 
 
 


 
14

--------------------------------------------------------------------------------

 

WITNESS OUR HANDS on this 22nd day of May, 2009.



 
/s/ William Bednarski
 
William Bednarski

 




STATE OF _______               )
                                                    ) ss.
County of ________              )




On this ____ day of _______________, 2009, personally appeared WILLIAM BEDNARSKI
known to me to be the person whose name is subscribed on the foregoing
Agreement, and acknowledged to me that he read and understood the same and he
executed the same for the purpose and consideration and in the capacities
therein expressed.



 
 
 
Notary Public



My Commission Expires:
 
 
 


 
15

--------------------------------------------------------------------------------

 

WITNESS OUR HANDS on this 22nd day of May, 2009.



 
/s/ Michael Malet
 
Michael Malet

 




STATE OF _______               )
                                                    ) ss.
County of ________              )




On this ____ day of _______________, 2009, personally appeared MICHAEL MALET
known to me to be the person whose name is subscribed on the foregoing
Agreement, and acknowledged to me that he read and understood the same and he
executed the same for the purpose and consideration and in the capacities
therein expressed.



 
 
 
Notary Public



My Commission Expires:
 
 
 


 
16

--------------------------------------------------------------------------------

 

WITNESS OUR HANDS on this _____ day of ______________, 2009.



 
/s/ John Boesel
 
John Boesel



 


STATE OF _______               )
                                                    ) ss.
County of ________              )
 
On this ____ day of _______________, 2009, personally appeared JOHN BOESEL known
to me to be the person whose name is subscribed on the foregoing Agreement, and
acknowledged to me that he read and understood the same and he executed the same
for the purpose and consideration and in the capacities therein expressed.



 
 
 
Notary Public



My Commission Expires:
 
 
 


 
17

--------------------------------------------------------------------------------

 

WITNESS OUR HANDS on this 26th day of May, 2009.



 
/s/ Phil Wyatt
 
Phil Wyatt

 




STATE OF _______               )
                                                    ) ss.
County of ________              )




On this ____ day of _______________, 2009, personally appeared PHIL WYATT known
to me to be the person whose name is subscribed on the foregoing Agreement, and
acknowledged to me that he read and understood the same and he executed the same
for the purpose and consideration and in the capacities therein expressed.



 
 
 
Notary Public



My Commission Expires:
 
 
 


 
18

--------------------------------------------------------------------------------

 

WITNESS OUR HANDS on this 2nd day of June, 2009.



 
/s/ Robin De La Garza
 
Robin De La Garza

 




STATE OF _______               )
                                                    ) ss.
County of ________              )




On this ____ day of _______________, 2009, personally appeared ROBIN DE LA GARZA
known to me to be the person whose name is subscribed on the foregoing
Agreement, and acknowledged to me that he read and understood the same and he
executed the same for the purpose and consideration and in the capacities
therein expressed.



 
 
 
Notary Public



My Commission Expires:
 
 
 



 
19

--------------------------------------------------------------------------------